Shaw C. J.
afterward drew up the opinion of the Court. The facts of the present case differ in some respects, from any which have heretofore come before the Court, and we think it must be decided upon its own peculiar circumstances. The question is, whether Rogers is chargeable as trustee. It appears by his answer, that he was not indebted to the principal, that he had no goods or effects of his, except under the trust assignment therein disclosed. By that it appears, that the trustee, an inhabitant of Boston, being in New York, an assignment of goods and dioses in action was made to him in trust for the benefit of the creditors of the assignors, who were inhabitants of New York, as were most of the creditors, but that the creditors did not become parties to the assignment.
It is proved to the satisfaction of the Court, that this assignment was legal and valid to vest a good title to the property in the assignees, indefeasible as well against creditors, as against the assignors, that the transaction took place in New York, that the property was there situated, and was never brought within the jurisdiction of this Commonwealth.
The plaintiff contends, that by the maxim of law, the right of personal property follows the person, and that when the trustee came into this State, so as to be served with process, he must be supposed to have the property with him, and that the property thereby became bound by the attachment. But we think this argument cannot be sustained, and that it would be urging a legal fiction beyond the purposes for which it was adopted. The trustee took the goods for a lawful purpose, and by a title indefeasible where the transaction took place, and under the laws of New York, to which he was amenable. He was bound, as well in conscience as by law, to execute the .rust, according to the terms of the conveyance under which he took the property. His coming into this Commonwealth ought not to defeat such a conveyance, and discharge him from his legal and conscientious obligations, even though it should be held, that if such an assignment had been made here, it could not hold against attaching creditors ; a point which it is not necessary to decide.
*248In Parker v. Kinsman & Tr. 8 Mass. R. 486, it was held, that where goods were thus conveyed to an assignee, in trust, the creditors not being parties, the assignee was chargeable as trustee of the attaching creditor. But it proceeded on the ground, that the title of the assignee was good against the assignor, and that the assignee had the actual custody and possession of the goods, and so by force of the terms of the trustee law, the goods stood charged by the attachment. It created a specific lien in the goods, as if specifically attached. So it was held in a later case, Burlingame v. Bell, 16 Mass. R. 318. They proceed on the ground that the goods are specifically attached, and charged with a legal lien, and the law provides, that the goods themselves may be surrendered by the trustee to answer the attachment. But we think it a very different case, when the goods are never within the jurisdiction of the State, nor liable to attachment, and when as well in equity as in law, they are already charged for the payment of the debts of the owner, by a proceeding good and valid where it took place, and where the property is held.
It would be a very different question if it related to goods situated in this Commonwealth, claimed by such an assignment made in another State, and attached by a creditor, a citizen of this State ; or if it were a debt due from a citizen of this State, claimed by assignees, on the one side, and by a trustee attachment by a citizen of this State, on the other.
Were it not, that the law on this whole subject is now altered by legislative enactment, it might be useful to revise all the decisions upon it, and to endeavour to extract from them a uniform system. As it is, I will allude to a few only.
In Fall River Iron Works v. Croade & Tr. 15 Pick. 11, it was held, that an assignment made in another State, though it might be valid to pass property in the State where made, would not be such an assignment of a debt due from a citizen of this State as to defeat an attachment, subsequently made, by a citizen of this State.
The authority of this case has been sometimes called in question ; but I am not aware that it has been overruled.
In Whipple v. Thayer, 16 Pick. 25, and Daniels v. Willard, 16 Pick. 36, it was held that an assignment made in an*249other State, valid by the laws of that State, was sufficient to transfer personal property, being at the time within the jurisdiction of this State, as against an attachment made by a citizen of the State where the assignment was made.
Burlock v. Taylor & Tr. 16 Pick. 335, was in fact decided upon the same ground. The point now under consideration was alluded to, as one undecided, and not necessarily arising in that case. I believe the fact to be, that the case of Fall River Iron Works v. Croade, was not then published ; it was not cited in the argument or alluded to in the opinion.
In Newman v. Bagley & Tr. 16 Pick. 570, it is intimated as the general rule, that an assignment valid by the laws of the place where it is made, and where the assignor has his domicil, will be supported here. The point is not discussed, and the cause was decided on the ground, that as the case stood before the Court, on the trustee’s answer, the assignment must be deemed valid by the law of Massachusetts.
In the case of Osborn v. Adams, in Berkshire, it was held that a voluntary assignment in another State, ancillary to a commission of insolvency under a statute local in its operation, was not sufficient to pass real estate in this Commonwealth, so as to defeat the title of a subsequent attaching creditor. It proceeded on the ground, that there was no sufficient legal consideration for the conveyance, to give it effect against the attachment of a creditor of the grantor.
The present case, we think, stands upon grounds, different from any which have preceded it. The supposed trustee had no title, of any kind, to the goods, except by the assignment in New York, under which, that title was valid ; he had no custody or possession of the goods in this State ; and under the circumstances of the case, the claims of creditors under the assignment in New York cannot be defeated by an attachment made here, even though goods situated here, which could be specifically attached, might be held against a prior assignment made in another State, valid there, but which would not have been valid if made in this Commonwealth.

Trustee discharged.